Case 19-00730-5-JNC         Doc 621 Filed 12/27/19 Entered 12/27/19 16:43:01                Page 1 of
                                             17


                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF' NORTH CAROLINA
                                GREENVILLE DIVISION

IN RE:                                            )
                                                  )   CASE NO. 19-00730-5-JNC
CAH ACQUISITION COMPANY                1,   LLC   )
dibla WASHINGTON COUNTY                           )   CHAPTER     11
HOSPITAL,                                         )
     Debtor.                                      )

                         SIEMENS F'INANCIAL SERVICES, INC.'S
                        OR.TECTION TO PRO POSED CURE AMOUNT

         NOW COMES Siemens Financial Services, Inc. ("SFS"), through undersigned counsel,

as and   for its objection to proposed cure amount ("Objection"), who with respect represents   as


follows:

                                             Background

                 1.     On February 19,2019, CAH Acquisition Company         #I,LLC dlbla
Washington County Hospital ("Debtor") filed a petition for relief under Chapter 7 of Title 11 of

the United States Code ("Bankruptcy Code") commencing this case, and on March 15,2019 the

case was converted under Chapter 11 of the Bankruptcy Code.

                 2.     On July 15,2019, SFS duly filed a proof of claim (Claim No. 66), a true

copy of which is attached as Exhibit 1.

                 3.     On November 6, 2019, the Trustee filed a motion for (i) an Order (a)

establishing bidding procedures, (b) approving stalking horse bidder, (c) approving form and

manner of notices, (d) scheduling hearing to consider final approval of sale and treatment of

executory contracts and unexpired leases, and (e) granting related relief, and (ii) an Order (a)

approving sale free and clear of all liens, claims, interests, and encumbrances, (b) authorizing

assumption and assignment of certain executory contracts and unexpired leases, and (c) granting
Case 19-00730-5-JNC        Doc 621 Filed 12/27/19 Entered 12/27/19 16:43:01                 Page 2 of
                                            17


related relief ("Motion"), Docket No. 519.

               4.      On November 27,2019, the Court entered an Order granting the Motion

("Bid Procedures Order"). Docket No.    561.

               5.      On December 6, 2019, pursuant to the Bid Procedures Order, tire Trustee

filed its notice of executory contracts and unexpired leases subject to possible assumption and

assignment, indicating a $0 cure amount with respect to the Lease (as that term is defined

below). Docket No. 576.

                              The Lease and A            Owed to SFS

               6.      The Debtor and SFS are parties to Equipment Lease Agreement No.

33056-47615 also known as Contract No. 221-0001141-000, dated January 22,2016 ("Lease").

Exhibit 1(Ex. A).

               7.      Pursuant to the Lease, the Debtor agreed to lease from SFS one (1)      DX

CA 660, and all equipment related thereto, for an initial term of sixty (60) months with   a lease

payment due in the amount of $589.09 per month, plus applicable taxes. Id.

               8.      As of the date of this Objection, the Debtor has failed to pay to SFS

thirteen (13) months of payments (December 9,2018 through and including December 9,2019)

totaling $7,658,I7,Iate charges and property taxes totaling 5473.7I, and costs and expenses in

the amount of at least $4,928.00 (collectively, the "Arears").

                                             Obiection

               9.      SFS objects to the assumption and assignment of the Lease on the basis

that the Lease cannot be assumed without concurrent cure of all arrearages pursuant to 11 U.S.C.

$ 36s.

               10.    The Debtor's failure to remit payments due to SFS under the Lease




                                               -2-
Case 19-00730-5-JNC         Doc 621 Filed 12/27/19 Entered 12/27/19 16:43:01                   Page 3 of
                                             17


constitutes a material breach of the Lease, which must be cured upon assumption.

                1   1.   The amount that must be paid to SFS upon assumption to cure all

arrearages is no less than the Arrears, plus all other post-petition payments and other amounts

due under the Lease that accrue up to and including the date of assumption (collectively, the

ooCure
         Amount").

                12.      Further, the Lease cannot be assumed without an adequate showing of

future performance pursuant to 11 U.S.C. $ 365(bX1), and the Trustee has not made such a

showing here.

                WHEREFORE, SFS respectfully requests that the Court enter an Order (i)

sustaining this Objection in its entirety,   (ii) directing the satisfaction of the Cure Amount prior to

the assumption of the Lease, (iii) directing the assignee to demonstrate its ability to perfotm

under the Lease in the future, and (iv) providing SFS with such other.and further relief as is

appropriate.

         Date: December 27,2019

                                                  /s/ Byron L. Saintsing
                                                  Byron L. Saintsing, N.6. Bar No. 16035
                                                  SMITH DEBNAM NARRON DRAKE
                                                  SAINTSING & MYERS, L.L.P.
                                                  PO Box 176010
                                                  Raleigh, NC 27619-6010
                                                  Telephone: (9 1 9) 250-2000
                                                  bsaints              bnamlaw.com
                                                  Attorneys for Siemens Financial Services, Inc.




                                                   -J
Case 19-00730-5-JNC           Doc 621 Filed 12/27/19 Entered 12/27/19 16:43:01                Page 4 of
                                               17


                            UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF' NORTH CAROLINA
                                  GREENVILLE DIVISION

IN RE:                                                )
                                                      )   CASE NO. 19-00730-5-JNC
CAH ACQUISITION COMPANY 1, LLC                        )
d/b/a WASHINGTON COUNTY                               )   CHAPTER     T1

HOSPITAL,                                             )
     Debtor.                                          )

         I,           L.
                  Saintsing of SMITH DEBNAM NARRON DRAKE SAINTSING &
              Byron
MYERS, LLP Attorneys at Law, hereby certify:

       That    I   am, and at all times hereinafter-mentioned was, more than eighteen (18) years of
age;


       That on this day, I served copies of the foregoing SIEMENS FINANCIAL SERVICES,
INC.'S OBJECTION TO PROPOSED CURE AMOUNT upon the following by CM/ECF as
noted or by mailing a copy thereof, postage prepaid:

VIA U.S. MAIL                                         VIA CM/ECF
CAH Acquisition Company         1,   LLC              Rayford K. Adams,III, Debtor's Attorney
d/b/a Washington County Hospital                      Thomas W. Waldrep, Jr., Trustee
958 US Highway 64 East                                Jason L. Hendren, et al., Trustee's Attorneys
Plymouth, NC27962                                     Bankruptcy Administrator


       I certify under penalty of perjury that the foregoing is true and correct

       Date: December 27,2019

                                                lsl Bvron L . Saintsine
                                                Byron L. Saintsing, N.C. Bar No. 16035
                                                SMITH DEBNAM NARRON DRAKE
                                                SAINTSING & MYERS, L.L.P.
                                                PO Box 176010
                                                Raleigh, NC 27619-6010
                                                Telephone: (919) 250-200A
                                                bsaintsine@smithdebnamlaw. com
                                                Attorneys for Siemens Financial Services, Inc.




                                                 -4-
Case 19-00730-5-JNC   Doc 621 Filed 12/27/19 Entered 12/27/19 16:43:01   Page 5 of
                                       17




                                               Exhibit 1
     Case 19-00730-5-JNC                                   Doc 621 Filed 12/27/19 Entered 12/27/19 16:43:01                                                                      Page 6 of
                                                                            17




     Fill in this information to identify the case:

     Debtor   i       CAH Acquisition Company#1, LLC

     Dettot ?
     (S9s€, trglhE)

     Unltod Statss Bafikruptcy couil for   thfl   Eastetn Dlstriqd of North Carolina

     Case number       1g^00730



Official Form 410
Proof of Glaim                                                                                                                                                               04,{9

Read ltre Instructlon* before lllllng ouf thls fonn. Thls form ls for maklng a clalm for paymerrt ln a bEnftruptcy case, Do not use this form to
make a request for payment o[ an admlnlstratlvs expahss. Mal6 $uch a requsst aecordlng to            U.s,C, $ 503.             tl
Fllers must leave out or redact lnformallon trat                                                               Athdr redac,ted cophs of any
                                                               lg entltled to prlvacy on thls form or on any attached documants.
documsnta lhat eupport the clalm, euch ae promlsrory notes, purchase orders, lnvotc€s, ltemhed Blalomdlls of running acoounls, ctntracts' rudgments,
morlgages, and secu.ity Egroemonls, Do not sond odginal dooumontsi lhey msy be destroyed affer acannlng, lf lhe doc.uments are nol avallable,
oxplah in an attadtmanL
A person who fttes a fiaudulsnl dalm coutd be ftned up t0 $500,000, knpilsoned for up lo 5 years, or bolh. l& U.S.C. $$ 162, 167, and 357{.
Fill in all the lntortnallon about tho ctalm             aB of tho dat€ the cEse was          flled' That dats ls on tho notioe ol bankruptcy (Form 309) thnt you rscelved'



                  ldenttfy tho clalm

l.    Who lE th6 cofient              Siemens Financial SeMces, lnc,
      credltor?
                                       NamB of     lha cur€nt credltor (lho puson or enfily io be pald tq. lbls 0l6lm)

                                      other nanes tha orcdllor used txlth     te     deblor

z,    Has thls clalm beon             dNo
      acqulred from
      someone else?                   R Yes,         Fromwhom?


3,    Where should notlces             Where should nollces to lhe credltor bs sant?                                 Where should paym6nt$ to th6 credltor be sent? (tf
      and paymanta to the                                                                                            dlfferent)
      credltor    be   sent?                                                                                             Siemens Financial Servlces, lnc,
                                       Phlllips Lytle LLP, Attnr Todd A. Ritschdorff
      Federal Rulo of                  Nang                                                                          Nafie
      Bankrupicy Procadrre
      (FRBP) zooz{s)                   Omni Plaza, 30 South PearlSbeet                                                   170 Wood Avenue South, 8th Floor
                                       NUffibgt           sltSgt                                                     Numbet              slrast
                                       Albany                                NY                1?ZO7                     lselin                        NJ              08830
                                       City                                  Stato                  ztF code             Gry                          slst6                      zPcodc

                                                           (518) 472-1224                                                                 (732) 476.3473
                                       Conlad phona                                                                      Conlad phono

                                                                                                                                           curtiss.b{{lell@slemon f .com
                                       Cont{d arllall      !i!ts"h!g,f @E!!!!lpglyll"om                                  Oonlacl emall




                                       Unilorm dalrn Hgnt$ier for aloctmdc paymods ln chaplor 13 (lf you ute one]:




4,     Does tfrls     slaln mend       dHo
       one alroady flled?              E Yes.                                                                                                     Fllod on
                                                      Clahn number on coud claims reglstry (lf ltnown)
                                                                                                                                                              Mlrl   IDD
                                                                                                                -_                                                         ,YYYY



 5, Doyouknowlfanyone
       else has ffled a proof
                                       6ro
                                       O      Yos. Who made         the earlbr0llng?
       of claim for thls clalm?




       Offiolal Form4l0                                                                Proot of clalm                                                                 paga   1
     Case 19-00730-5-JNC                                 Doc 621 Filed 12/27/19 Entered 12/27/19 16:43:01                                                          Page 7 of
                                                                          17




                Glve lnformatlon About Lhe Glalm as of tfte Date the Gaso Wss Filed

6,   Do you have any nurnber           Q    No
     you us€ to Honfiry       the      U    Yes. Last 4 dlglls ol lho dobtods account or .my number you uso lo identfi Sre debton        1     1
                                                                                                                                                   ..., !. .   1   -   .
     debtor?



7,   How much le the clalm?                                            1         ,87 Does thls amount lnclude lnterest or otbor chargca?
                                                                                       nNo
                                                                                       d   Yes. Anach state$ent lt€mlzlng inter€sq f6os, expenses, orothor
                                                                                                chargee roquhed by Bantffiptcy Rule 3001(cX2XA).


B, What       ls the basls   ol tfte   Exdmplesi Goods eold, money {oan64 loaso, services perfonned, personal lnJury otwronofuf doath, or oedil card.
     clalm?
                                       Atlach rodacled coples of any doarmont$ suppodlng the olaim reqtrlred by aankuploT Rulo 300{ (c).

                                       Llmlt dlscloslng lnfoffnatlon that ls €ntltlod to ptivacy, sudr as healh care lnbrmatlon.

                                       Eguipment lease (see attached s*edula).



9.   ls all   orpartoftheclaifti       tr No
     secqred?                          n Y€s. The cJalm ls seorred           by a ll€n on propeny,

                                                   Nature ol proportyl
                                                   O     Real sstale. lf   ltreclalmlssecrrredbythedebtodoptlnclFalresltl6[ce,flleaModgags Proof ofOtatm
                                                                      Aflacltmenl (Offc:ldt Forol410-A) wlth ihls Proof of Claim.
                                                   O     Motorvohiclo
                                                   f,l   otfrer, Dascribo:



                                                   Basls for peileotlonl
                                                   Attaoh redactad coples ofdocumon{s, lfany, frratshour evldonco ofperfedlon of e eocurity lntetest (for
                                                   examph, s moilgsgo, llen, cor$llcate of tltle, flnandng statsrrpnt, or other docunent hat shows the llen has
                                                   baen filed or tecotded.)



                                                   Value of property:
                                                   Amoi$t of lhe Elalm that ls secured:

                                                   Amourrt of lha claim that Is unescuted:                                (The srum of the seanred and unsecured
                                                                                                                          amounts shoutd match the *rnount ln llna 7J



                                                   Amount fieoessary to curs ary defautt as of the date of tfio potl{onl



                                                   Annu.l Intorsst Ralo (whsn        0as6 wae   fled)-yo
                                                   E     rxeo
                                                   I     varlaulo


,l0. ls   thh clalm bssed on a          OHo
     lease?
                                        d Yes, Alrosnt        neoessary to cute any default as of the dato of the Fbtl0otr'         s                2,080.31


'11. ls   thls clalm subJectto a        d    nro
      rlghtofsetofr?
                                        B   Y6s. ldantlfylhe Fropertyr




 Oflleial Form 410                                                               ProofofClalm                                                           page 2
  Case 19-00730-5-JNC                                       Doc 621 Filed 12/27/19 Entered 12/27/19 16:43:01                                                           Page 8 of
                                                                             17




12. ls alt or psrt df the   olalm   d       nfo
    enffUgd topflqrlty undar
    1f U.s.c^ $ agz{a)?             O       yas. Creck,oaa;                                                                                          Amounl eotl(lod to Frlorlq

    A ctaim may   b,e   padly               O     [iomestlc support obligatlbns (indudlng alifiiony a'nil child $lppoil) undet
    pridrily and parfly                           11 U,$,c, $ 607(aXJX4 or (aXrXB).
    nonprlorily- For €xatni?ler
    14 somq categorles, the.                El    Up to $3,02Fi of depositg lowar-d purchass, lease, or renlal of property or services for'
    law llmlls the amount                         personal, famlly, orhouidhqld use. 11 U.$.C. S 50?(a)f4.
    e.ntitled to prjorltf.
                                            O     Wages, salarlos,oroommlsslono (Up lo $13,8604) earned'withln {80 days'befora lhe
                                                  bat'rkruptc! potillon ls tlled qrlhe deblofs businoEs ends, whlohevpr is oarflar.
                                                     tl
                                                     U.s,ci $ 507(aX4).
                                            E     Tares of penatba oWrid to goveiom6ntal pnlls. 11 U,S.C. ,$'507.(4F),

                                            El       Cortltlbutions to an ompldi'bb banelit plan.   :l   l   U.S;G: $ 607(aX5).
                                                                                                                                                                                   I
                                            O Oqer- $pacr'$ sqbseclio6 of 11 U.s.c. $ 5oz(a)[-) that applles,                         $

                                            * AmounlsarcsubtecttosdJustinontori4/olrzzanddvorySy6Brsa(fftbatfsrcaeesbegunonorafioflheda{6ofsdluFlme0l


             Stgn eelow'

'The person
              completlhg            Chgc*       lh   a a ppro p rlale'box:.
 thls propf of clatm must
.Sidd'ehd dats tt,                  d        qrt the ctedltar.
 FRBF So11(bl,                      o        dm 6e crbdltor's atlorh'ey or airthodzed d0ent
 lf you flle.this ciaim             n        em lho kustab, or thE.deb'tor, or lhelt authorlzed agent. Bankruplc.y. Ruls 3004.
 electronlcally. FRBF
 5c106(a)e) ahthorlzeE. coqrts
                                    tr.      am a.guarantgr, sure{y, endprsor, of othel codebtor.. Banltruptcy Rula S0b5.
 tb egtabl.lih looal rulss
 speolrylng what a $lgnatufe
                                    I undsr5tarid lhat An aufiiorhed llsnsture oi thls Prootof o/artn serves as an acl$ovrledgment thatwhen oolfltatlng the
 ls.,
                                    amount of tha oldlm, th€ credltor gsve lhe dobtor crsdt brany payrnents rbc€lyed towqld the debt,
 A porson'Who tilee a
                   be
 freudulsnt clalm cpuld       I have examloed lhe infombilon ln rhis Pmot af Clakn and havo a rBasonablo bplleflhat tho itifqllnailoh                      le ttqo
 tlned up to $500,000r        and conscl
 lmprlsone{ for up to 5
 years,.or  both,             ,
                              , doc{aro under Benalty ol'peflury'that'the fdregolng ls lrue irnd coneer.
 {g U.s.C, gg 162n .15-/, and
 957{.                                            q7/15/201e.
                              Executed on dale
                                                                  ffitD ]_WW*



                                    Pllntth6 narno.of the personwhp ls complet!ng and slg+lne lhle slalml

                                    Name
                                                                  Curtiss.Eurfell
                                                                 Flrsj m.ne'                        Mlddle nhmg                       LBBI   n8fte

                                                                  Dhoctorof W.orkOut
                                    Tifie

                                    Gompahy
                                                                  $lemgns Financfal Services, lnc.
                                                                 ldehtlv tho cotporata SeNlcera3 lhe conpa[y Ithe auhodzed ageRt is a seNlcsr.



                                    liddreap
                                                                  170 Wood. Avanuo Sorrth,               th
                                                                  Number

                                                                  lsdlln                                                     NJ.        08830
                                                                  clty                                                       State    elP oode

                                     coniaqt pirona               ffs?\476-147s                                              Emall    curtiss.bunell@siemens. corn




  Oftichl Forn4t0                                                                   Brpof of Clalm                                                            pagg's
Case 19-00730-5-JNC            Doc 621 Filed 12/27/19 Entered 12/27/19 16:43:01                         Page 9 of
                                                17




                                                   Schcdule
                                                      to

                                   Siemens Financial Services, Inc.
                                             Proof of Claim

      In re CAII Acquisltion Company #L,LLC d/b,/a Washington County Eospital

                                            Case   Nc. 19-00730


                L   CAHAcquisition Company #1, LLC ("Debtor") and Siemens
     Financial Services, Inc. ('SFS") are parties to Equipment lrase Agreement No,
     33056-47615 also known as ContractNo.22l-0001141-000, dated January 22,2016
     (ulease"), vrhereby the Debtor leased ftom SFS one (1) DX CA 660, Freight and all
     equipmentrelated thereto (collectively, the "Lea$edEquipment"). A tu€ copy of the
     Lease is attached as ExtribitA.

                2.      As of Februa{Jr 19, 2019 ("Petition Date"), trre Debtor is indebted to
     SFS pursuant to thelease as follows:



                                                              Remalnlng
                  Monthly                                       Leasc
                   Lease                                      Payments
                  PaSment        Latc        Property            Aftet
                  Arrears       Charses       Taxes           Acceleration   Total Claimr



                  $L,767.27        $15.32          W97,72       $13.211,s6   $15,291.87**

      * This amount includcs
                           S) amoufltt due and unpaid as of the Petition Date; and (ii) the total of
     allremaiaing Inese gnynenh artet tlu Petition Date, discaunted at the lcase Rate (as dcfned
     ifttlrt t-eas),
      ** PIus any and all amounb in respert of (i) taxes and otlwr atnounts, but only to the etctent
      ttot already included; (ii) any and all e*penses in connection with the Leavd Equipment
      relating to its retaking, refurbishing selling or the like; (tu) any and all of SFS' reasonable
      attorneys'fees and ix athel cosk and erynnses related to any adion required to enfotce SF9'
      igh* under the Lcese; (iv) any ond all dwnagn of SFS as a result of Debtotb fueach of  i*
      obligations uniler tlu Lease, lncluding, wlthout limitmion, damages resultirtg from the failure
      of the Debnr tu retaffi the Imsed Equipwnt to SFS r/r the cond.ition required undu the Lease;
      (u) any and. all other affiounts tha.t lre ot ftray becoffie due and payable to SFS under or in
      respect   oftln Icase,
Case 19-00730-5-JNC         Doc 621 Filed 12/27/19 Entered 12/27/19 16:43:01                       Page 10 of
                                             17




            3.      In the event the Lease is deemed to be a lease intended as security,
     SFS has a first prioriry, perfected security interestin the LeasedEquipmeptby virtue
     ofthe terms of the Lease andUCC-l financing statement attached as ExhibitB.

            4.      This Proof of Claim is filed under compulsion ofthe bar date
     established in this barrlrruptcy case and is filed to protect the rights of SFS.
     Accordingly, without limiting any of the foregoing, SFS rcserves all rights with
     Iespect to any and all of its claims against the Debtor and the Debtor's estate'
     including, wirhout iimitation, all cLaims arising under or relating to the Lease' or any
     of thern, and all such righm are elpressly reserved. Without limiting the foregoing,
     SFS hereby resewes tbe right to assert that all or any pat of the amounts set forth
     herein of othetwise d.ue or to eome due pursuant to tfre Lease e4ioy or will enjoy
     administrative expense claim priority or other p{iority, or that claimant should be
     immediately paid any or all of such amounts, pursuant to any of 11 U.S.C. $$ 503 or
      365 or aoy othrr applieable law or statute. SFS furrher reserves its right to amend or
     supplement its claim in any respect, including, without limitation, to adjust the
     amount of its claim and/or to as$ert that its claim is secuted and/ot entided to
     priority in whole or in part, ot to speciff (antl quantiff) interest, costs, fees, elpenses
      ot othe1 charges or claims incurredbySFs to file additionalproofs of claim for
      additional claims, to amend this claim to dassify some or all of the Debtor's tiability
      hereUnder as an administrative expense, and to seek rejectiOn damages for any
      executory contracb to ulhich SFS is a party fhat are rejected in this barilcruptcy case.




                                                   2.
Case 19-00730-5-JNC   Doc 621 Filed 12/27/19 Entered 12/27/19 16:43:01   Page 11 of
                                       17




                                          Exhibit A
Case 19-00730-5-JNC                                               Doc 621 Filed 12/27/19 Entered 12/27/19 16:43:01                                                                                               Page 12 of
                                                                                   17




                                                                                                                                      Slemens Finahchf $erflc6s* lnc.

         $flHMHru.$                                                                                             EaUFMENT LEASE AGREETJIENT#:'330uu-or$ n
                                                                                                                                                                                               (Ilastnperc)




 33i'"#,19liiti1$"5ft'l'fl*b?trd,*s#.Wilr,,1:",1,h6il,if$llls,,F,r'ix,Fisfili''sl#"'iisl$jtllE#itfrH{,i"JF''x.{:i'#3li1il:fiTlv3#r
 dfdiesr ls lT0 Wood Avenr'€           sirlh   l'g3flfl,   l{.t 0s0rt,
                                                    *TH|S       LEA€E lB A Bt SINE$$TRIW6AcTlc$Ar,lb                  Not AqONbu9ERthd,lsAcflctli-'



       oAHAcoGllloncooooy#ttLC
       Co,rprn,                                       ,,,., .,. -.-.._-. ..*. .. -.--. ,.*-Pf ..
                                                                                                       tdfQl,dFglrlD/rrr
       .sib ijs   Hl6u*osl                                                                                                                                          ilotivrart
                              E. FNrnodh'. NcizeBz                                                                                           -   qviorltb/5.sFh 9tftfo-,poF.aft{Oriqtfa@i'
                                                                                                                                      -''-

 dcretiptbn:     I{l b-X cA 8s0;F 6hh[ahd-s[ squiroefrkslaldd 0isfiifu             ae E{s0dbrd.                        Eqolpmed"Corli                                                              $16i300.o11
 lft   Sttpplb{. Oqqic ddt€d giVl6 (cqffsgl-U-qly'E?rr{p_arnl'l                                                       FlnqnsidTax                                                                   elit0r,76
                                                                                                                      TOIFI. EqUIPTIENI OO9Ii                                                      +ir,odiJ6'
 Eqshnm.t lptrtlon tdltdrFnltrom abnt,;)rwrEh{nctol eounly Hor0{at. 960 U$
                                                                                                                      Tolrl Rit!$cdChdrse8:                                                         t6,gt7.ss
 Hlshreay 8J Ei Plyrno{lh NO 2706?

 €uptil.(Libo{4lqry.S]rFpli,Conlp{lult€rppfiar,1                                                                       tXl    il$tbottschecte4rd.tl'r,rygndrccoFt'Bac9aitilfirftllrlequfod.
                                                             rul a*lounreiiiorcAre[ bEtb$iJane suBJEci ro                          AnPLlcAglE f.AXES

         TESM
 ttenTsn {lrtmqllrC);0Ol{.cuo forrf}'                                                                                                            !. lf
                                                                           .AdForltc.arbfctnb4l(r!'l                                fo,qb                       fik{sttilVqtuo.FurchsrcQptlqnf'filtV'
                                                                                                                                                                q.lreD'1-
, PifmadPqfo* tirfiW                                                        gol*rUtr.Tqr                                            {C$o
                                                                                                                                                 2.,1,    lxl   FlxglFur-r.ttqso.oill9n   t'Flrqpltp'l"lpl
 Stlrdul!         olLcrt. PAym6ntrlr'Iear0 f,rydonlJli:                    'oo!-Tlmo oocJlll?nlllloF Fbl.r                                                      t{$l
ffi ffi ffi
                   ,a0sft&4itihl,ials?fitlihfrbriiaf         tt                                                                trso.of                                r


 0a!o Rqtci 1,6{000S
                                                                           .suutlyd'epo$                                            -$t0         ru       i[    Fu6{Prrtslupfulorr'fFt(opfio.rr'1ci'?i
                                                                                                                                                                ot !lt6.T6lrl E$lpfl 9lt cost

 ftrtdrene Rhtit Yl.ldot tfie 6 ?cd$ri,rp R{tc
                                                                            thdlfp{lt ou+                                      !2m,s
                                                                                                                                                 Nirisi   iliq borh rheclqdo(ngcft$ofleiorh
                                                                           r Un[ssF othqvthFnobd:'ldlraqcs t€BtE po]rmrl.(S .                    ohe.ori4 Ftr.lv Otrtqo Vlfl     srpl9,
 Bito firtb delbnrilm$oa OalEl t oo04tBr'oljl0l6                              TrB t€ rpr{e4 uilon he€llmilc ftta oflhlo.l.oa-ta,'tti.
                                                                             't-eeo.Piirriont*t,,thanlo1h!
                                                                                                           ltrnilnlnd fuid.rlt ln
 Rofereh(i' R6b.Sb!,t6l F+dlrel 6{dlbtkrl R6te{56                             lorrlls'o{dot,
 t{.15




                                  t6


                                                                                                                                                                            ul
  a8

                                                                             l,rethtr   rtll   *cnoittoai'r cpnhuod on ollorrfu r rr?r)


                                                                                               llitd


                       IN&{TW YrAt'lO                                    LgS9EE

                                                                                               f&niratqfpLtilpwip          npsot
                                BNA'{$AL8EfiUAES,                   hTC.                                                                                            LLC-

   x                                                                                                        {




       el^ui,s                                                                                                                                                                                        itage   t   ot-a
Case 19-00730-5-JNC                                  Doc 621 Filed 12/27/19 Entered 12/27/19 16:43:01                                        Page 13 of
                                                                      17




                                                                                             comPmlcD           dvin'd0   days   :adhnF notlpa

                                                    oBll:




                                                                                                        ol $e




4t     EAUIFMFI'T USE| hEPAlFi Acyou ono e'tsaddi yotr:Uro fic..jr-ifit Eduuffinl
cllo{blo foa irv rndufr;iJr6/6 cortllsitibn rnd'h'dood dotd(lolr' you iYllt'qoo lhg
Fi-!'rDil;i i'i-dffiiil?;'irfrrb eti-ii:lri-rina.nrit nllo ary dltprallono:"addll9nr.or
rairtriinmsrib td: fic EqdbrnonL iori wXl'ttptn lbd rhs lid E ulnmsnl only ql lhr
gir{flntj01 \britlIlr. Yoii fts1no[!il6lc [lo Eqihmsi*idlhoutal.r$dt{t4 FrilEqn} Wd
rday lhBplcl-thb   Equllm6il at ml mhronEDlo llmB




                                                                                              EiNED




                                                                           Io!r. illoft ot




                                                            6rln   a    qr'isunl
                                                                                                                                      PAg.z.or?'
 elAdog
Case 19-00730-5-JNC                     Doc 621 Filed 12/27/19 Entered 12/27/19 16:43:01                                                        Page 14 of
                                                         17




   SIEMENs
   Jadiraiy   ib, Z01a

   Molanle A Perry
   cAH Aqitlsl(b n qodJpdny #1 r    [Lo
   058 U$ Hlghway.64 E
   Plytnoulh, NC 27S02

   RE:      equlpment Loaue Asrcement#?306s-47615.enid.a[                hiibllisry do<tttibbnti tthq aOnlracf)

   Deal Ms    Ferryr

   Rp6fenoe is' riradg. td ihi qon@-ct, Qbpltalizbri tdfm8 usod but not speclllolllly defmed           h this le(er   shall have the rneanlno
   plovlded for-such tems ln lhe Qonka4.

   Pl6add bh. ed0ispd    hbt lllblidno'wlrig Sbdiin6 afd   bo.   Iru   E:rh€nd6:d:




         'lDascdplJqn; (1) D.X CA.620" Frqhht Ahd.a$ e{iqhrnbht rbldtad'thoru{q trs des-cjbpd in suppllef's tiudie itat€'9t{/16
         (.collebflvelf 'TEqalpmenflf'shall noff'read 'lD.escrlpUon; (li DX'CA 6P0, Freright aiid a[ eQulBmehf ii?htqd lhblefc,'as
         db.sdflbpd h'SUppllpl'e Quots dats.9/1fl 5 (bollecllvely
                                                                  kEqitpnentf.'

   Allo{nedtermsand oqhdtllpng of the Gonlractshall retnaln unchsnged andln full.{orce and effeoL

   lfyou have.any quesfons, please contact &bprab. Hamllton (8{0}.292-2085.


   LE$5                      Flrtancial Sewlges, [n gi

   BV:;

   NamF:

   Tltlel

    BY:,




   TtJe;

    Qale:
                                                                           Slernens Financ{al $eMces.     lnc




                                                                                                                                             Case 19-00730-5-JNC
   sUEMENs                                                    DBI\MTATB AcCEFTA}ICE CERTIFICA1E

                                            I
                                            I
€Icm€rt Ft&trdd srrvlc€+ lno. 0ha 'dsro0
1701    h.dlvealosod
bdh,NJ o6q!c

                                                (fu|I!e!f,1

E4IFrffi I Dt!.dptbc (rl   br( CA EBo,


DATEOF
vill   be   tle CamenaGtdentDab


Tlrn




                                                                                                                     Doc 621 Filed 12/27/19 Entered 12/27/19 16:43:01
                                                                  LesGor   b pq,inllo Equlpnelt h aosfifsFaq'$h




                                     OElrms l{a.r€
                                            I

                                     AlfiotmdsbBtuF
                                            I

                                                        t'bmq                        M.H€.A,tlctr




                                                                                                                                      17
                                     fild




Oltd6                                                                                                   ?.161   dl




                                                                                                                                             Page
Case 19-00730-5-JNC   Doc 621 Filed 12/27/19 Entered 12/27/19 16:43:01   Page 16 of
                                       17




                                          ExhibitB
Case 19-00730-5-JNC                                         Doc 621 Filed 12/27/19 Entered 12/27/19 16:43:01                                                    Page 17 of
                                                                             17




  ffi
  m
  UCGFINAHCINE$TATEUENT                                                                                       treltnaro lirpartrmrt ot $lnF
  Fo[oililNslRugTroNS                                                                                                U.GC.FllhgStdon
   A.NAMEA         tfiotlE oFGONfAOTAf Ft.Ei(opUsnsll                                                                       IM Olt 6n0td
                                                                                                                  Flted: l2:13
    Clg 000-Og8-tt0a                                                                                     U.Cd,      Irltld FlllugNo:   1016 0{85151.

   B, E      coilrACT ATFILER(opUonrU
          l'IAtL
        ErrEl@EFeCEfi{F0.aort                                                                                $cn'treRequertNor 10160{00893
   c    SENOACI(II0\IJLEDGIHSNTTO! tNa$e sfftAddtrs)

        [-*r ro^t "o*rngon              DR tlt.ogao1o?t                           -t
        #sti6ErBnlt,           tti 6t70t
        Itr

        L                                                                         J
                                                                                                   sY?.tt ot h.   D.bln'/. ronr)i lt.ny P0d cl   lit ldlrldul
        tami lln nd [t   Jn   lha                                                                  l0aflir Ithrn*! slqbilrtrl Adi{norm     Gom u001Ad,


          clx t!ffrdEuqN corPrrw                   lr;   ,,ec
          tb, N0t\rouAL.6      st RlrArtE                                        Pmeoruu- NAr,{€

                                                                        lFrEsr

   tto     u8   Etrl6{ n                                                 ttLLotlA                              !e          2?e67                         vc
                                                                                                   qnt!ilt  o{0r{ Drblol$nrhcJi ltstp{.tollbc lrdlildud 06blqa{
        hna {.ill n.tllle     (!d                                                                  l0 gl fs Ffrrm.hg slslenror Addrndu.4 (Ftrt UcClMl




   t,
          srdv6 r$our$I, gantlrclt, ${a.



    rl0 llooa lrw, aoore                                                  IBTfi'Ill                               ut       ot8r0                          w

                                            tihe




                                                                                                                                                  llltnha4Jcmsof




    Fll.slE qFnqE             oOFY*     UGA nNANCINo STAIEMENI (Foin UCCtt (Rev.      04{l0nr}
